Citation Nr: 0604808	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee injury.

3.  Entitlement to service connection for a back injury.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In connection with this appeal, the veteran, his wife, and 
his son testified at a personal hearing before the 
undersigned sitting in Los Angeles, California, in August 
2005; a transcript of that hearing is associated with the 
claims file.

The Board notes that in his February 2004 substantive appeal, 
the veteran raised the issue of entitlement to an increased 
rating for service-connected bilateral hearing loss.  Such 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially notes that the November 2001 rating 
decision on appeal denied entitlement to service connection 
for a left knee injury, a back injury, and PTSD.  Thereafter, 
in November 2002, the veteran submitted a notice of 
disagreement as to the denial of his service-connected 
disability claims.  He also submitted medical records 
pertinent only to his PTSD claim.  As such, the RO 
interpreted the notice of disagreement as applicable only to 
the denial of service connection for PTSD and issued a 
statement of the case on such issue in January 2004.  
However, no statement of the case pertinent to the issues of 
entitlement to service connection for a left knee injury and 
a back injury has been issued.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2005).  Thus, 
remand for issuance of a statement of the case on these 
issues is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, these issues will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Pertinent to the veteran's claim of entitlement to service 
connection for PTSD, there are relevant, outstanding records 
that should be obtained prior to the adjudication of the 
veteran's claim on the merits.  Specifically, in March 2003, 
the veteran identified PTSD treatment at the Greater L.A. 
Heath Care System/West Los Angeles VA Medical Center from 
March 2002 to present and the L.A. Vet Resource 
Center/Gardena Veterans Clinic from April 2001 to the 
present.  In January 2004, the veteran submitted 
Authorization and Consent to Release Information to VA forms 
for these facilities.  As such, while on remand, any 
outstanding records from these facilities should be obtained.

The Board also notes that psychological evaluations dated in 
January 2003, February 2003, and August 2005 and conducted by 
a VA psychologist note the veteran's alleged and unverified 
in-service stressors, diagnosed PTSD, and related his PTSD to 
such stressors.  As such, the Board finds that additional 
development is necessary in order to corroborate the 
veteran's claimed stressors and relate such to his diagnosed 
PTSD.  

In December 2002, VA received a statement from the veteran 
identifying two stressor incidents that occurred while he was 
serving in Vietnam from November 1968 to November 1969.  He 
indicated that, while waiting at Bien Hoa Air Force Base for 
a flight back to Cam Ranh Bay in late February 1969, the base 
came under attack by a large number of Viet Cong and North 
Vietnamese and he witnessed numerous deaths.  Secondly, in 
early August 1969, after his birthday on August [redacted], while he 
was on guard duty at the 5th or 6th Convalescent Center at 
Cam Ranh Bay, they were attacked by "sappers" and a number 
of soldiers were wounded with two or three dead.  During such 
events, the veteran stated that he was attached to the 92nd 
Finance Section, 1st Logistical Command.  Moreover, at his 
Board hearing, the veteran described riding shotgun on 
convoys going to Nha Trang that came under fire as well as 
episode where he nearly drowned.  As to these latter 
incidents described at the veteran's Board hearing, he has 
not submitted sufficiently identified time periods, 
locations, and unit assignments for stressor verification 
purposes.  As such, a remand is necessary in order for the 
veteran to offer any clarification regarding his claimed 
stressors and for VA to attempt to verify such stressors.  If 
any stressor is thereafter corroborated, the veteran should 
then be afforded a VA examination to determine whether his 
diagnosed PTSD is a result of the stressor(s).

For the above reasons, the case is REMANDED for the 
following:

1.  A statement of the case, containing 
all applicable laws and regulations, on 
the issues of entitlement to service 
connection for a left knee injury and a 
back injury must be issued.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to these issues is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.

2.  Appropriate steps should be taken to 
obtain any outstanding treatment records 
from the Greater L.A. Heath Care 
System/West Los Angeles VA Medical Center 
and the L.A. Vet Resource Center/Gardena 
Veterans Clinic.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  

3.  The veteran should be requested to 
provide sufficiently identified time 
periods, locations, and unit assignments 
for his claimed stressors of riding 
shotgun on convoys going to Nha Trang 
that came under fire and the episode 
where he nearly drowned.  He should also 
be requested to narrow the dates, to the 
extent possible, of when he experienced 
an attack at Bien Hoa Air Force Base in 
late February 1969 and when he 
experienced an attack at while on guard 
duty at the 5th or 6th Convalescent 
Center at Cam Ranh Bay in early August 
1969.  The veteran should be advised that 
he must submit dates, locations, and unit 
assignments as well as a specific 
description of the claimed stressor in 
order for VA to attempt verification.  
Any additional information received 
should be associated with the file.

4.  Following the above development, 
stressor verification should be performed 
to corroborate the veteran's claimed 
stressors, including the events in 
February and August 1969, and any others 
for which he provides sufficient 
identifying information.  Appropriate 
information should be forwarded to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  Thereafter, a 
specific determination as to whether each 
claimed stressor is sufficiently verified 
must be made.  

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The stressor(s) which has 
been determined to be corroborated by the 
evidence of record should be identified 
for the examiner and the examiner should 
be instructed that only those events may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should confirm or refute 
whether the veteran meets the diagnostic 
criteria for PTSD and identify the 
stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should include review of the 
claims file, to include the psychological 
evaluations dated in January 2003, 
February 2003, and August 2005, in 
offering the above-requested diagnostic 
and etiologic conclusions.  The rationale 
for all opinions should be provided.  

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
of entitlement to service connection for 
PTSD should be readjudicated.  The 
entirety of the evidence should be 
considered.  If the claim remains denied, 
the veteran should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

